Exhibit EMCORE CORPORATION AND SUBSIDIARIES Ratio of Earnings to Fixed Charges (In thousands, except ratio) Year Ended September30, 2008 2007 2006 2005 2004 Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt $ 1,580 $ 4,985 $ 5,352 $ 4,844 $ 6,156 Imputed interest in rents 533 533 700 633 767 Total Fixed Charges* $ 2,113 $ 5,518 $ 6,052 $ 5,477 $ 6,923 Earnings, as defined by the Securities and Exchange Commission: Earnings from continuing operations before income taxes $ (80,860 ) $ (58,722 ) $ 46,891 $ (24,685 ) $ (28,376 ) Fixed charges as above 2,113 5,518 6,052 5,477 6,923 Earnings Available for Fixed Charges $ (78,747 ) $ (53,204 ) $ 52,943 $ (19,208 ) $ (21,453 ) Ratio of Earnings to Fixed Charges N/M ** N/M ** 10 N/M ** N/M ** *Fixed Charges consist of interest expense and our estimate of an appropriate portion of rentals representative of the interest factor. The estimate of interest within rental expense is estimated to be one-third of rental expense. **The ratio of earnings to fixed charges for the six-months ended March 31, 2009 and for the years ended September 30, 2008, 2007, 2005 and 2004 are not meaningful since earnings available for fixed charges is negative for those periods.The shortfall in the earnings available for fixed charges to achieve a ratio of earnings to fixed charges of 1.00 amounted to $77.1 million for the six months ended March 31, 2009 and $80.9 million, $58.7 million, $24.7 million, and 28.4 million for the years ended September 30, 2008, 2007, 2005 and 2004 respectively.
